DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. The applicant argues that Lewis et al (US 2017/0232890, hereafter Lewis) in view of Mitsugi (US 2013/0002861) does not teach a virtual distance grid consistently on each of the plurality of images.  The examiner respectfully disagrees.  The examiner points out that the primary reference Lewis teaches capturing video data.  Video data is a plurality of images typically capturing objects in motion.  The combined and modified use of Mitsugi which teaches generating a virtual distance grid .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1 – 6 and 10 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2017/0232890, hereafter Lewis) in view of Mitsugi (US 2013/0002861).

As per claim 1, Lewis discloses a vehicle system for displaying and detecting objects/obstacles in a flank of a vehicle, comprising:
one or more cameras operable for obtaining a plurality of images of the flank of the vehicle, wherein at least one of the one or more cameras comprises a side-facing camera and at least one of the plurality of images of the flank of the vehicle comprises a side-facing image the flank of the vehicle (¶ 14 and 15; 14: according to one example, the parking assist system 10 is mounted or installed on a host vehicle 12 and includes a pair of side cameras 20; 15: The side cameras 20 provide the parking assist system 10 with video output of a region or area of interest 60 that is generally located on the side of the host vehicle 12. According to one embodiment, each of the side cameras 20 is part of a side mirror assembly and is a downward facing camera that is directed along the side or flank of the host vehicle 12 in the area of interest 60.);
means for detecting an object/obstacle within a predefined virtual safety envelope defined one or more of adjacent to and around the vehicle (¶ 16),
wherein the means for detecting the object/obstacle comprise one or more of the one or more cameras and a proximity sensor (¶ 16); and
 wherein the plurality of images capture a portion of the flank of the vehicle, and wherein the virtual distance grid is derived from at least one of a calibration parameter 
a warning system operable for alerting the operator to the object/obstacle within the predefined virtual safety envelope defined one or more of adjacent to and around the vehicle (¶ 26).
However, Lewis does not explicitly teach an algorithm operable for removing distortion from the plurality of images, transforming the plurality of images, and overlaying a virtual distance grid consistently on each of plurality of images on a display in the vehicle.
In the same field of endeavor, Mitsugi teaches an algorithm operable for removing distortion from the plurality of images, transforming the plurality of images, and overlaying a virtual distance grid consistently on each of plurality of images on a display in the vehicle (Figure 1 element 6; ¶ 18; includes an image correction that reduces distortion and transformation for one or more images).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lewis in view of Mitsugi.  The advantage is images enhanced for viewing.
As per claim 2, Lewis discloses the vehicle system of claim 1.
However, Mitsugi does not explicitly teach wherein transforming the plurality of images comprises rotationally transforming the one or more images.
In the same field of endeavor, teaches wherein transforming the plurality of images comprises rotationally transforming the one or more images (¶ 40 and 41).

As per claim 3, Lewis discloses the vehicle system of claim 1, wherein the plurality of images comprise the side-facing image of the flank of the vehicle, a front-wheel view of the flank of the vehicle, and a rear-wheel view of the flank of the vehicle (¶ 15 and 16).
As per claim 4, Lewis discloses the vehicle system of claim 1.
However, Lewis does not explicitly teach wherein the virtual distance grid is derived from at least one of a calibration parameter and a look-up table, and wherein the virtual distance grid comprises at least one zone relatively closer to the vehicle and at least one zone relatively farther from the vehicle.
In the same field of endeavor, Mitsugi teaches wherein the virtual distance grid is derived from at least one of a calibration parameter and a look-up table (¶ 19), and wherein the virtual distance grid comprises at least one zone relatively closer to the vehicle and at least one zone relatively farther from the vehicle (¶ 20 and 21).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lewis in view of Mitsugi.  The advantage is images enhanced for viewing.
As per claim 5, Lewis discloses the vehicle system of claim 1, wherein the warning system comprises one or more of a visual warning system, an auditory warning system, and a haptic warning system (¶ 33).
As per claim 6, Lewis discloses the vehicle system of claim 1.

In the same field of endeavor, Mitsugi teaches wherein the algorithm is further operable for determining and displaying one or more of a present orientation of the vehicle and a future orientation of the vehicle on the plurality of images displayed to the operator (¶ 18 and 52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lewis in view of Mitsugi.  The advantage is images enhanced for viewing.
Regarding claim(s) 10 - 15, arguments analogous to those presented for claim(s) 1 – 6 are applicable to claim 10 – 15.


Claim 7 – 9 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2017/0232890, hereafter Lewis) in view of Mitsugi (US 2013/0002861) in further view of Ignaczak et al (US 2015/0266509, hereafter Ignaczak).
As per claim 7, Mitsugi in view of Lewis discloses the vehicle system of claim 1.
However, Mitsugi in view of Lewis does not explicitly teach wherein the algorithm is further operable for detecting and alerting the operator to a potential interaction 
In the same field of endeavor, Ignaczak teaches wherein the algorithm is further operable for detecting and alerting the operator to a potential interaction between the object/obstacle and a door of the vehicle when open based on a predetermined or expected opening distance of the vehicle (¶ 16).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mitsugi in view of Lewis in further view of Ignaczak.  The advantage is improvement in driver’s compliance with local regulations.
As per claim 8, Mitsugi in view of Lewis discloses the vehicle system of claim 1.
However, Mitsugi in view of Lewis does not teach wherein the algorithm is further operable for detecting and predicting a potential incursion of a moving object/obstacle into the flank of the vehicle and alerting the operator.
In the same field of endeavor, Ignaczak teaches wherein the algorithm is further operable for detecting and predicting a potential incursion of a moving object/obstacle into the flank of the vehicle and alerting the operator (¶ 45).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mitsugi in view of Lewis in further view of Ignaczak.  The advantage is improvement in driver’s compliance with local regulations.
As per claim 9, Mitsugi in view of Lewis discloses the vehicle system of claim 1.

In the same field of endeavor, Ignaczak teaches teach further comprising an illumination system operable for selectively illuminating the flank of the vehicle such that the one or more images can be obtained when one or more of: a low illumination condition is detected and the one or more cameras are activated (¶ 46).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mitsugi in view of Lewis in further view of Ignaczak.  The advantage is improvement in driver’s compliance with local regulations.
Regarding claim(s) 16 - 18, arguments analogous to those presented for claim(s) 7 – 9 are applicable to claim 16 – 18.
As per claim 19, Mitsugi discloses the vehicle system of claim 1, overlaying a current and predicted position and orientation of the vehicle on the virtual distance grid overlaid on the plurality of images on the display in the vehicle (¶ 18).
However, Mitsugi or Lewis does not teach further comprising one or more of a steering wheel angle sensor and a yaw sensor operable for detecting an orientation of the vehicle.
In the same field of endeavor, Ignaczak teaches further comprising one or more of a steering wheel angle sensor and a yaw sensor operable for detecting an orientation of the vehicle (¶ 17).

Regarding claim 20, arguments analogous to those presented for claim 19 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487